Exhibit 10.6
SECOND AMENDMENT TO THE
KEY OFFICER COMPENSATION AGREEMENT
     This AMENDMENT to the Key Officer Compensation Agreement by and between
Georgia Bank & Trust Company of Augusta, a bank organized and existing under the
laws of the State of Georgia (the “Bank”), and Ronald L. Thigpen, an executive
of the Bank (the “Executive”), is entered into by the parties thereto on this
31st day of December, 2008.
WITNESSETH
     WHEREAS, the parties entered into that certain Key Officer Compensation
Agreement dated October 15, 2003 (the “Agreement”); and
     WHEREAS, the parties now desire to amend the Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the final Treasury Regulations issued thereunder.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree, effective as of January 1, 2009, to amend the
Agreement as follows:
     1. By adding the following new sentence to the end of the first paragraph
of Section 4.d.:
“The cash payment provided for in this Section 4.d. shall be paid by the Bank no
later than (10) days after the date of the closing of the transaction effecting
the change of control of the Bank.”
     2. By adding the following new sentence to the end of the second paragraph
of Section 4.d.:
“Any Gross-Up Payment, as determined pursuant to this Section, shall be paid by
the Bank to the Executive or to the applicable taxing authorities on or before
the date on which such taxes are due, but, for purposes of Code Section 409A, in
all events by the end of the Executive’s taxable year following the Executive’s
taxable year in which the Executive remits or is required to remit the related
taxes (however, this period is by no means an outside payment date nor does it
diminish the Executive’s right to be paid promptly).”
     3. By adding the following new paragraph to the end of Section 5:
     “All taxable reimbursements and in-kind benefits provided by the Bank shall
be made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred by the Executive during the term of this Agreement;
(ii) any in-kind benefits must be provided by the Bank during the term of this
Agreement; (iii) the amount of

 



--------------------------------------------------------------------------------



 



expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (iv) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred; and (v) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.”
     4. By deleting the second sentence of Section 6.c. in its entirety and
substituting therefor the following:
“Additionally, the Bank shall continue to provide, at its expense, medical
coverage for the Executive and his family for a period equal to the shorter of:
(i) two (2) years or the remaining term of this Agreement, whichever is greater;
or (ii) the period for which Executive (and his eligible dependents, if
applicable) are eligible for COBRA continuation coverage.”
     5. By deleting Section 6.d. in its entirety and substituting therefor the
following:

  “d.   Optional Termination (‘Change of Control’). In the event that 50% of the
issued and outstanding shares of the Bank or its parent, GBFC, excluding the
shares set aside pursuant to an incentive stock option plan, are acquired by any
one entity or person, or group of persons or entities acting in concert which
are not shareholders on the effective date of this Agreement, the Executive
shall have certain rights, as follows. If the Executive is required by the Bank,
its successor or the successor to GBFC to (i) relocate to a geographical area
more than thirty-five (35) miles from 3530 Wheeler Road, Augusta, Georgia;
(ii) accept a reduction in the Executive’s Base Salary or Annual Incentive
Compensation below a rate in effect on the effective date of such change of
control (the ‘Take Over Date’); or (iii) perform duties and occupy a position
other than described in Section 2 above, the Executive may terminate his
employment and the Bank, its successor or the successor to GBFC shall pay the
Executive the sum of his Base Salary (at the monthly rate in effect on the Take
Over Date) and one-twelfth of his Annual Incentive Compensation (based on the
percentage of Base Salary payable for meeting target performance goals for the
Bank’s fiscal year in which the termination occurs) for a period equal to two
(2) years or the remaining term of this Agreement, whichever is greater, which
amount shall be paid to the Executive in consecutive monthly installments
commencing on the 1st day of the month following the termination of employment.
Additionally, the Bank, its successor or the successor to GBFC shall continue to
pay medical insurance benefits then in force for the Executive and his family
for a period equal to the shorter of: (i) two (2) years or the remaining term of
this Agreement, whichever is greater; or (ii) the period for which Executive
(and his eligible dependents, if applicable) are eligible for COBRA continuation
coverage. In the event the Executive subsequently obtains medical insurance
benefits through other employment during the period that such benefits are
provided by the Bank, its successor or the successor to GBFC under this
Section 6.d., the Bank, its successor or the successor to GBFC,

2



--------------------------------------------------------------------------------



 



      as applicable, shall be relieved of its obligations to pay for medical
insurance for the Executive and his family.”

     6. By adding the following new Section 6.e.:

  “e.   Separation from Service. With respect to the Executive’s employment
pursuant to this Agreement, references to the terms ‘discharge,’ ‘discharged,’
‘terminate,’ ‘terminated,’ ‘termination,’ or similar terms hereunder shall mean
a ‘separation from service’ within the meaning of Treasury Regulations Section
1.409A-1(h).”

     7. By adding the following new Section 6.f.:

  “f.   Six-Month Delay for a Specified Employee. Notwithstanding any provision
in the Agreement to the contrary, if the Executive is a ‘specified employee’
within the meaning of Code Section 409A on the date of his termination of
employment, then such portion of the payments provided for in this Agreement
that would result in a tax under Code Section 409A if paid during the first six
(6) months after termination of employment shall be withheld, starting with the
payments latest in time during such six (6) month period, and paid to the
Executive during the seventh month following the date of his termination of
employment.”

     Except as provided herein, the terms of the Agreement shall remain in full
force and effect.
     IN WITNESS WHEREOF, the Bank and the Executive have each executed and
delivered this Amendment as of the date first above written.

            GEORGIA BANK & TRUST COMPANY
OF AUGUSTA
      By:   /s/ R. Daniel Blanton         Name:   R. Daniel Blanton       
Title:   President and CEO        EXECUTIVE:
      By:   /s/ Ronald L. Thigpen                      

3